Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blond (WO 2015087012 A1, citations are from the provided translation), hereinafter Blond, in view of Kao (DE 202014100001 U1), hereinafter Kao, in view of Lin (US 6530308 B1), hereinafter Lin, and further in view of Picozza (US 20110014342 A1), hereinafter Picozza.

Regarding claims 1, 3, 5, 6, 11, and 18, Blond discloses a steamer accessory for steam-heating and/or steam-cooking food contained in a container, the steamer accessory comprising a steam generator (“Figure 1 is a functional schematic view of an exemplary embodiment of a steam production accessory according to the invention” paragraph [0023]) comprising a steam production chamber (“steam generator 5” paragraph [0024]) connected to at least one steam distribution outlet provided in a lower part of the steam generator (“The steam generator 5 is connected to a steam outlet 7 by a steam circulation tube 13” paragraph [0024]), the steamer accessory comprising a ring carrying the steam generator, the ring having a lower face and an upper face (“The cover 2 has at least one free upper face portion 8 belonging to a wall 9 forming the corresponding portion of the lower face 3 of the cover 2” paragraph [0024]), characterized in that the steamer accessory comprising a water reservoir, the water reservoir being carried by the ring (“a water tank 4” paragraph [0024]. The steam generator 5 will also hold some water), wherein the ring comprises a second annular wall surrounding the steam generator (“upper face portion 8 is annular” paragraph [0026]).

    PNG
    media_image1.png
    562
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    465
    450
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    310
    526
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    327
    644
    media_image5.png
    Greyscale

Blond does not disclose:
a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber;
wherein the ring provides at least one vent formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent passes through the second annular wall; 
wherein the water reservoir is configured to supply the steam production chamber with water by gravity; or
wherein the water reservoir is removable from the steam generator.

However, Kao teaches a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber (Figure 7 shows the water reservoir 4111 with water 11 surrounding a wall which encloses the steam production chamber generally indicated at 2. There is a water supply inlet in the wall accommodating pipe 222).

    PNG
    media_image6.png
    696
    502
    media_image6.png
    Greyscale

In view of Kao’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber as is taught in Kao, in the steamer accessory disclosed by Blond.


Blond, as modified by Kao, does not disclose:
wherein the ring provides at least one vent formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent passes through the annular wall; 
wherein the water reservoir is configured to supply the steam production chamber with water by gravity; or
wherein the water reservoir is removable from the steam generator.

However, Lin teaches:
wherein the water reservoir is configured to supply the steam production chamber with water by gravity (“a center hole 55 for the water dripping through the gap between the lower end of the shaft 45 and the hole 34 down into the recessed hollow space 51” column 3, line 18); and
wherein the water reservoir is removable from the steam generator (“The water-storing member 3 is shaped to be positioned in the recess 21 and secured in place by fastening members 7” column 2, line 16).

    PNG
    media_image7.png
    549
    764
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    560
    780
    media_image8.png
    Greyscale


wherein the water reservoir is configured to supply the steam production chamber with water by gravity; and
wherein the water reservoir is removable from the steam generator as is taught in Lin, in the steamer accessory disclosed by Blond.
One would have been motivated to include:
wherein the water reservoir is configured to supply the steam production chamber with water by gravity; and
wherein the water reservoir is removable from the steam generator as is taught in Lin, in the steamer accessory because the configuration of Lin does not require a pump as in Blond. Therefore, supplying the water by gravity will reduce the number of components. Additionally, the court has held removability is an indicia of obviousness (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). In this regard, it is noted that Lin teaches a removable water reservoir. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the steamer accessory of Blond with a removable reservoir.

Blond, as modified by Kao and Lin, does not disclose wherein the ring provides at least one vent formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent passes through the annular wall.

However, Picozza teaches wherein the ring provides at least one vent formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent passes through the annular wall (“The tray lid may include a vent hole 521 extending therethrough to allow steam to escape and prevent the tray lid from being lifted off the top tray by the steam” paragraph [0104]).

    PNG
    media_image9.png
    484
    715
    media_image9.png
    Greyscale

In view of Picozza’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the ring provides at least one vent formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent passes through the annular wall as is taught in Picozza, in the steamer accessory disclosed by Blond.
One would have been motivated to include wherein the ring provides at least one vent formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent passes through the annular wall because providing a vent will prevent the cover of Blond from being lifted by the steam.

Regarding claim 2, Blond, as modified by Kao, Lin, and Picozza, discloses the steamer accessory according to claim 1, wherein the ring is removable from the steam generator (“Figures 5 to 7 differs from the steam production accessories 1 illustrated in Figures 1 to 4 in that the steam production device 20 is removable” paragraph [0031]).

Regarding claim 4, Blond, as modified by Kao, Lin, and Picozza, discloses the steamer accessory according to claim 3, wherein the second annular wall is made of glass (“The wall 9 is for example made of glass” paragraph [0026]).

Regarding claim 8, Blond, as modified by Kao, Lin, and Picozza, discloses the steamer accessory according to claim 3, wherein the ring comprises an annular seal carrying the steam generator (Figure 3, element 13).

Regarding claim 12, Blond, as modified by Kao, Lin, and Picozza, discloses the steamer accessory according to claim 1, wherein the steam production chamber comprises the water reservoir (As mentioned above, the steam generator 5 will hold some water and would therefore qualify as a reservoir).

Regarding claim 13, Blond, as modified by Kao, Lin, and Picozza, discloses the steamer accessory according to claim 1, wherein the steam generator has an annular lower bearing surface (The lower surface of element 13).

Regarding claim 14, Blond, as modified by Kao, Lin, and Picozza, discloses the steamer accessory according to claim 1, wherein the steam generator has a lower wall in which is formed the said at least one steam distribution outlet and in that wherein the steam production chamber is arranged in the steam generator away from the lower wall (Figure 1).

Regarding claim 15, Blond, as modified by Kao, Lin, and Picozza, discloses the steamer accessory according to claim 1, wherein the steam generator has an external side wall and in that wherein the steam production chamber is arranged in the steam generator away from the external side wall (Figure 1).

Regarding claim 16, Blond, as modified by Kao, Lin, and Picozza, discloses an electric steamer comprising a container to contain the food to be heated and/or cooked, and a cover intended to rest on the container, in which the cover forms a steamer accessory for steam-heating and/or steam-cooking the food contained in the container, wherein the steamer accessory is according to claim 1 (“The apparatus comprises a container closed by a cover housing a device for producing steam” paragraph [0004]).

Claims 1, 7, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blond, in view of Kao, in view of Lin, and further in view of Cristaldi (US 3598105 A), hereinafter Cristaldi.

Regarding claims 1, 7, 11, and 18, Blond discloses a steamer accessory for steam-heating and/or steam-cooking food contained in a container, the steamer accessory comprising a steam generator (“Figure 1 is a functional schematic view of an exemplary embodiment of a steam production accessory according to the invention” paragraph [0023]) comprising a steam production chamber (“steam generator 5” paragraph [0024]) connected to at least one steam distribution outlet provided in a lower part of the steam generator (“The steam generator 5 is connected to a steam outlet 7 by a steam circulation tube 13” paragraph [0024]), the steamer accessory comprising a ring carrying the steam generator, the ring having a lower face and an upper face (“The cover 2 has at least one free upper face portion 8 belonging to a wall 9 forming the corresponding portion of the lower face 3 of the cover 2” paragraph [0024]), characterized in that the steamer accessory comprising a water reservoir, the water reservoir being carried by the ring (“a water tank 4” paragraph [0024]. The steam generator 5 will also hold some water).

Blond does not disclose:
a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber;
wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent is provided between the ring and the steam generator; 

wherein the water reservoir is removable from the steam generator.

However, Kao teaches a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber (Figure 7 shows the water reservoir 4111 with water 11 surrounding a wall which encloses the steam production chamber generally indicated at 2. There is a water supply inlet in the wall accommodating pipe 222).

In view of Kao’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber as is taught in Kao, in the steamer accessory disclosed by Blond.
One would have been motivated to include a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber because surrounding the steam production chamber with the water reservoir will create a thermal sink between the steam production chamber and the outer wall which will reduce the risk of burns to the user. It also efficiently makes use of the void surrounding the steam production chamber which will reduce the size of the product.

Blond, as modified by Kao, does not disclose:
wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent is provided between the ring and the steam generator; 
wherein the water reservoir is configured to supply the steam production chamber with water by gravity; or


However, Lin teaches:
wherein the water reservoir is configured to supply the steam production chamber with water by gravity (“a center hole 55 for the water dripping through the gap between the lower end of the shaft 45 and the hole 34 down into the recessed hollow space 51” column 3, line 18); and
wherein the water reservoir is removable from the steam generator (“The water-storing member 3 is shaped to be positioned in the recess 21 and secured in place by fastening members 7” column 2, line 16).

In view of Lin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the water reservoir is configured to supply the steam production chamber with water by gravity; and
wherein the water reservoir is removable from the steam generator as is taught in Lin, in the steamer accessory disclosed by Blond.
One would have been motivated to include:
wherein the water reservoir is configured to supply the steam production chamber with water by gravity; and
wherein the water reservoir is removable from the steam generator as is taught in Lin, in the steamer accessory because the configuration of Lin does not require a pump as in Blond. Therefore, supplying the water by gravity will reduce the number of components. Additionally, the court has held removability is an indicia of obviousness (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). In this regard, it is noted that Lin teaches a removable water reservoir. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the steamer accessory of Blond with a removable reservoir.



However, Cristaldi teaches wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent is provided between the ring and the steam generator (“a plurality of spaced transport openings as at 64” column 5, line 73) is provided between the ring (Generally indicated at 51) and the center (Generally indicated at 61).

    PNG
    media_image10.png
    493
    659
    media_image10.png
    Greyscale

In view of Cristaldi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least 
One would have been motivated to include wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent is provided between the ring and the steam generator because providing a vent will prevent the cover of Blond from being lifted by the steam. Additionally, Cristaldi states “it is highly desirable to allow for venting at least a portion of the vapors and the noncondensible gases from the chamber formed by the cooking or frying vessel” (column 1, line 35). 

Claims 1, 8, 9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blond, in view of Kao, in view of Lin, and further in view of Grusin (US 4512497 A), hereinafter Grusin.

Regarding claims 1, 8, 9, 11, and 18, Blond discloses a steamer accessory for steam-heating and/or steam-cooking food contained in a container, the steamer accessory comprising a steam generator (“Figure 1 is a functional schematic view of an exemplary embodiment of a steam production accessory according to the invention” paragraph [0023]) comprising a steam production chamber (“steam generator 5” paragraph [0024]) connected to at least one steam distribution outlet provided in a lower part of the steam generator (“The steam generator 5 is connected to a steam outlet 7 by a steam circulation tube 13” paragraph [0024]), the steamer accessory comprising a ring carrying the steam generator, the ring having a lower face and an upper face (“The cover 2 has at least one free upper face portion 8 belonging to a wall 9 forming the corresponding portion of the lower face 3 of the cover 2” paragraph [0024]), characterized in that the steamer accessory comprising a water reservoir, the water reservoir being carried by the ring (“a water tank 4” paragraph [0024]. The steam generator 5 will also hold some water), wherein the ring comprises an annular seal carrying the steam generator (Figure 3, element 13).

Blond does not disclose:

wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent is provided in the annular seal; 
wherein the water reservoir is configured to supply the steam production chamber with water by gravity; or
wherein the water reservoir is removable from the steam generator.

However, Kao teaches a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber (Figure 7 shows the water reservoir 4111 with water 11 surrounding a wall which encloses the steam production chamber generally indicated at 2. There is a water supply inlet in the wall accommodating pipe 222).

In view of Kao’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber as is taught in Kao, in the steamer accessory disclosed by Blond.
One would have been motivated to include a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber because surrounding the steam production chamber with the water reservoir will create a thermal sink between the steam production chamber and the outer wall which will reduce the risk of burns to the user. It also efficiently makes use of the void surrounding the steam production chamber which will reduce the size of the product.

Blond does not disclose:

wherein the water reservoir is configured to supply the steam production chamber with water by gravity; or
wherein the water reservoir is removable from the steam generator.

However, Lin teaches:
wherein the water reservoir is configured to supply the steam production chamber with water by gravity (“a center hole 55 for the water dripping through the gap between the lower end of the shaft 45 and the hole 34 down into the recessed hollow space 51” column 3, line 18); and
wherein the water reservoir is removable from the steam generator (“The water-storing member 3 is shaped to be positioned in the recess 21 and secured in place by fastening members 7” column 2, line 16).

In view of Lin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the water reservoir is configured to supply the steam production chamber with water by gravity; and
wherein the water reservoir is removable from the steam generator as is taught in Lin, in the steamer accessory disclosed by Blond.
One would have been motivated to include:
wherein the water reservoir is configured to supply the steam production chamber with water by gravity; and
wherein the water reservoir is removable from the steam generator as is taught in Lin, in the steamer accessory because the configuration of Lin does not require a pump as in Blond. Therefore, supplying the water by gravity will reduce the number of components. Additionally, the court has held removability is an indicia of obviousness (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). In this regard, it is noted that Lin teaches a removable water reservoir. It would therefore have 

Blond, as modified by Kao and Lin, does not disclose wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent is provided in the annular seal.

However, Grusin teaches wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring, wherein the at least one said vent is provided in the annular seal (“The opening 34 thus provides access to the interior of the dish for inserting an implement such as a cooking thermometer. The opening also functions as a vent to permit steam to escape from the interior of the dish” column 4, line 21).

    PNG
    media_image11.png
    358
    417
    media_image11.png
    Greyscale

In view of Grusin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one said vent is provided in the annular seal as is taught in Grusin, in the steamer accessory disclosed by Blond.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (US 8604394 B2) “said steam outlet is disposed on the top of said main body, and said outlet faces downwardly”

    PNG
    media_image12.png
    591
    443
    media_image12.png
    Greyscale

Cai (US 20020178932 A1) “The steam release valve comprises an opening 108 formed on the applicator body 57”

    PNG
    media_image13.png
    460
    411
    media_image13.png
    Greyscale

Denny (US 20150024104 A1) “cooking lids are typically designed with vent holes to allow the steam to escape from the cooking vessel and, thereby, reduce the amount of moisture in the cooking vessel that results in boiling over or lid rattling issues and also provides a uniform distribution of the heat inside the pot. The preferred embodiment provides the simple cooking lid 1 that provides ventilation for efficient and proper cooking or reheating of food. The cooking lid 1 is adapted for use with different sizes of cooking vessels”
Clark (US 3028039 A) “gases exhaust from the respective vent notches or grooves 15 and 19”

    PNG
    media_image14.png
    255
    447
    media_image14.png
    Greyscale

(JP 54021598 Y2)

    PNG
    media_image15.png
    499
    424
    media_image15.png
    Greyscale

Porter (US 2141822 A) 

    PNG
    media_image16.png
    266
    448
    media_image16.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762